IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-1667-13


SAMMY BOLT, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

NAVARRO  COUNTY



 Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER


		The petition for discretionary review violates Texas Rule of Appellate
Procedure 9.4(i)(3) because it does not contain a certificate of compliance.  See also
Texas Rule of Appellate Procedure 9.4(i)(2)(D).
		The petition is struck.  See Texas Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petition.  The redrawn petition must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed: March 12, 2014
Do not publish